DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 33.401 V14.2.0 (2017-03), hereinafter “33401” in view of R2-1705170, “Integrity protection and Counter Check Procedure for NR”, source Huawei, HiSilicon, hereinafter “Huawei”.
Claims 1 and 14:
Regarding claim 1, 33401 teaches ‘a method for handling of integrity check failures of packet data convergence protocol (PDCP) protocol data units (PDUs) by a user equipment (UE) in a wireless communication system, the method comprising: performing an integrity check at a PDCP layer’ (33401: § 7.4.1, Par. 1, “RRC integrity protection shall be provided by the PDCP layer between UE and eNB”), and 
‘discarding the PDCP PDU for which integrity check is failed’, ‘based on a message authentication code-Integrity (MAC-I) of the PDCP PDU’ (33401: § 7.4.1, Par. 4, “In case of failed integrity check (i.e. faulty or missing MAC-I) is detected after the start of integrity protection, the concerned message shall be discarded. This can happen on the eNB side or on the ME side”) .
33401 however fails to expressly teach, ‘performing an integrity check at a PDCP layer on at least one radio bearer; determining one of a success of the integrity check of the PDCP PDU and a failure of the integrity check of the PDCP PDU received on the at least one radio bearer’.
Huawei in the same field of endeavor teaches configuration of integrity check per radio bearer,  (Huawei: § 2.1, “it shall allow the network to configure the UP integrity per DRB”).
‘indicating a radio resource control (RRC) layer about the integrity check failure on the at least one radio bearer in response to determining a trigger condition’ (Huawei: § 2.1, “indicate the integrity verification check failure to RRC”; claim element is implied based on the disclosure above regarding support of check per DRB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Huawei regarding support of integrity check per DRB with the disclosure by 33401 regarding integrity check so that each radio bearer could be independently verified.
Claim 14 is for a device implementing method of claim 1. It is a change in category with respect to claim 1.
Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.

Claims 2 and 15:
Regarding claim 2, combination of 33401 and Huawei teaches the method of claim 1 (discussed above), wherein performing the integrity check at the PDCP layer comprises:
‘generating a MAC-I using a configured integrity technique’ (33401: Fig. B.2-1 discloses generation of MAC-I);
‘checking with the received MAC-I in the PDCP PDU;
determining the integrity check of the PDCP PDU is successful if the generated MAC-I matches with the received MAC-I’ (33401: Fig. B.2-1 discloses Derivation of MAC-I in the receiver); and
‘determining the integrity check of the PDCP PDU is failed if one of: the generated MAC-I does not match with the received MAC-I and the received MAC-I is missed’ (33401: § B.2-1, “the receiver computes the expected message authentication code (XMAC-I/XNAS-MAC) on the message received in the same way as the sender computed its message authentication code on the message sent and verifies the data integrity of the message by comparing it to the received message authentication code, i.e. MAC-I/NAS-MAC”).
Claim 15 is for a device implementing method of claim 2. It is a change in category with respect to claim 2.
Claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2.

Claims 3 and 16:
Regarding claim 3, combination of 33401 and Huawei teaches the method of claim 1 (discussed above). 
Huawei teaches, ‘wherein determining the trigger condition comprises detecting the integrity check failure continuously for a pre-configured number of consecutive PDCP PDUs received on the at least one radio bearer’ (Huawei: § 2.2, “Counter Check procedure is specified to mitigate the packet injection security threat by requesting the UE to verify the amount of data sent/received on each DRB”; trigger condition is the integrity verification check as per claim 1), and 
‘wherein the integrity check failed indication to the RRC layer for the radio bearer is associated with at least one of a signaling radio bearer 1 (SRB1 ), a SRB2, a SRB3, a split SRB, a data radio bearer (DRB) and a split DRB’ (Huawei: as discussed in § 2.2, the integrity check is for DRB).
Claim 16 is for a device implementing method of claim 3. It is a change in category with respect to claim 3.
Claim elements are discussed above in claim 3. Claim is rejected based on rejection of claim 3.







Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over combination of 33401 and Huawei as applied to claim 3 above, and further in view of R2-1705149, “Parallel handling of MCG split SRB and SCG SRB”, source Huawei HiSilicon, hereinafter “Huawei149”.                                                                                                                                                                                                      
Claims 4 and 17:
Regarding claim 4, combination of 33401 and Huawei teaches the method of claim 3 (discussed above).  
Combination of 33401 and Huawei however fails to teach, ‘wherein for at least one of the radio bearer and a split radio bearer, a PDCP termination point of the corresponding radio bearer is one of: a master node (MN) and a secondary node (SN); the method comprises:
determining the corresponding radio bearer is terminated in a MN if security key for handling integrity protection and encryption of the corresponding radio bearer is associated with MN security key (i e. KgNB); and
determining the corresponding radio bearer is terminated in a SN if the security key for handling integrity protection and encryption of the corresponding radio bearer is associated with SN security key (i.e. S-KgNB)’.
Huawei149, an analogous prior art, in the same field of endeavor teaches about Split radio bearer (Huawei149: Figure 1 Co-existence of SCG SRB and MCG split SRB in the SN), and use of different security keys for MN and SN (implied based on the disclosure, “If SCG SRB and MCG split SRB share the same the logical channel in NR side, it is difficult for UE to distinguish which security key should be used. Therefore separate configurations are needed” (§ 2.2); Fig. 1 also illustrates the connections to MN and SN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Huaweio149 with that of the combination of 33401 and Huawei and come up with the claimed invention.
A person would be motivated to combine the teachings based on the need for distinguishing the split SRB as discussed in § 2.2 and shown in Fig. 1.
Claim 17 is for a device implementing method of claim 4. It is a change in category with respect to claim 4.
Claim elements are discussed above in claim 4. Claim is rejected based on rejection of claim 4.

Claims 5, 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of 33401 and Huawei as applied to claim 1 above, and further in view of R2-1704192, “MCG/SCG configuration for LTE-NR Dual Connectivity”, source NTT DOCOMO, INC., hereinafter “NTT”.
Claims 5 and 18:
Regarding claim 5, combination of 33401 and Huawei teaches the method of claim 1 (discussed above).  
Huawei teaches, ‘discarding the PDCP PDUs received on the DRB for which the integrity check has failed; suspending a transmission on an associated DRB in an uplink’ (discussed above in claim 1).
Huawei however does not teach, ‘the method comprises: wherein the radio bearer is one of: a DRB terminated in a MN of dual connectivity mode of operation and a DRB terminated in a serving node of standalone operation’.
NTT in the same field of endeavor teaches ‘wherein the radio bearer is one of: a DRB terminated in a MN of dual connectivity mode of operation and a DRB terminated in a serving node of standalone operation’ (NTT: Figure 2.2-1: bearer configuration for LTE-NR DC).
NTT also teaches, ‘performing at least one of initiating a RRC connection re-establishment procedure and sending a RRC message to one of: the MN and the serving node indicating a DRB ID for which integrity check failure is determined’, (NTT: Proposal 3: “If the UE configuration on LTE-NR DC is included in MN RRCConnectionReconfiguration, SCG RAT specific configuration is provided by SN and included as a RAT container”; DRB ID is disclosed in RRCConnectionReconfiguration message described in A.1.1; connection reconfiguration performs the RRC connection re-establishment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by NTT with that of combination of 33410 and Huawei and come up with the claimed invention. A person of ordinary skill would be motivated to combine the teachings for the purpose of supporting dual connectivity and configuration of DRBs for split bearers as discussed in LTE. 
Claim 18 is for a device implementing method of claim 5. It is a change in category with respect to claim 5.
Claim elements are discussed above in claim 5. Claim is rejected based on rejection of claim 5.
Regarding claim 8, combination of 33401 and Huawei teaches the method of claim 1 (discussed above).  
Combination of 33401 and Huawei however fails to teach, ‘wherein the radio bearer is a split SRB terminated in a MN of dual connectivity mode of operation, the method comprises: identifying whether the integrity check failure is due to master cell group (MCG) leg of the split SRB; initiating RRC connection re-establishment procedure in response to determining that the integrity check failure is due to MCG leg of the slit SRB’.
As discussed above in claim 5, NTT teaches dual connectivity with MCG and SCG. NTT also fails to expressly teach the claim.
Huawei teaches “PDCP layer discard RRC messages for which the integrity check has failed and indicate the integrity verification check failure to RRC. RRC will trigger re-establishment procedure” (Proposal 1). 
Though not expressly taught whether the failure is for MCG, a person of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the disclosure of NTT with dual connectivity support and that a connection reestablishment is needed for MCG when integrity check fails with MCG, which is the controller of communication in dual connectivity, so that communication may continue after reestablishment. 

Regarding claim 10, combination of 33401 and Huawei teaches the method of claim 1 (discussed above).  Claim 6 above discusses, ‘the radio bearer is a split DRB terminated in a MN of dual connectivity mode of operation’. 
As per discussion above in claim 8, the combination of 33401, Huawei and NTT teaches the claim,
‘the method comprises: identifying whether the integrity check failure is due to MCG leg of the split DRB; 
discarding the PDCP PDUs received on the MCG leg of the split DRB for which the
integrity check has failed;
suspending transmission on the MCG leg of the split DRB in an uplink; and
performing one of: initiating a RRC re-establishment procedure and sending a RRC message on one of: a SRB1 and a SRB2 indicating DRB ID of the split DRB for which integrity check failure is determined’, SRB1 being the radio bearer for RRC messages.

Claims 6-7, 9, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over combination of 33401, Huawei and NTT as applied to claim 5 above, and further in view of R2-1703959, “LS to SA3 on actions for integrity check failure on SgNB”, hereinafter “SA3” .
Claims 6 and 19:
Regarding claim 6, combination of 33401 and Huawei teaches the method of claim 1 (discussed above).  
NTT discloses, ‘wherein the radio bearer is a DRB terminated in a SN of dual connectivity mode of operation’ (discussed above in claim 5). 
Huawei teaches, ‘discarding the received PDU’  (Huawei: Proposal 1) in case of failure.
Combination of 33401, Huawei and NTT however does not expressly teach, ‘the method comprises:
declaring, by the RRC layer, a failure of the SN if integrity check failure for DRB is determined;
discarding the PDCP PDUs received on the DRB for which the integrity check has failed;
suspending transmission on an associated DRB in an uplink; and
performing one of: sending a SCG failure message to a MN indicating a DRB ID for which integrity check failure is determined and sending a RRC message on SRB3 if configured indicating the DRB ID for which integrity check failure is determined’. 
Analogous prior art SA3 teaches declaration of SN failure (§ 1.1, “SgNB RRC integrity check failure”), suspending the transmission on associated DRB (implied by disclosure in § 1.3, “Suspend all SCG DRBs and suspend SCG transmission for MCG split DRBs, and SCG split DRBs”), and performing sending of failure message, (implied by disclosure in §1.3, “send the SCGFailureInformation message to the MeNB with corresponding cause value” in combination with Huawei teaching of support for DRB specific security check; SSB3 is the specific RRC message in EN-DC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by SA3 with that of combination of 33410, Huawei and NTT and come up with the claimed invention. A person of ordinary skill would be motivated to combine the teachings for the purpose of supporting dual connectivity and configuration of DRBs for split bearers as discussed in LTE.
Claim 19 is for a device implementing method of claim 6. It is a change in category with respect to claim 6.
Claim elements are discussed above in claim 6. Claim is rejected based on rejection of claim 6.

Claims 7 and 20:
Regarding claim 7, combination of 33401 and Huawei teaches the method of claim 1 (discussed above).  
 The claim ‘wherein the radio bearer is a SRB3 terminated in a SN of dual connectivity mode of operation, the method comprises:
declaring, by the RRC layer, a failure of the SN if integrity check failure for SRB3 is determined;
suspending a transmission on SRB3 in an uplink;
suspending a transmission on SCG leg of a split SRB in the uplink if configured;
suspending all the DRBs associated with the SN; and
sending a secondary cell group (SCG) failure message to a master node MN indicating integrity check failure for SRB3 is determined’ are implied by the discussion above in claim 6 above and that SRB3 is used for specific RRC messages when UE is in EN-DC, which is the scenario described by NTT. 
Claim 20 is for a device implementing method of claim 7. It is a change in category with respect to claim 7.
Claim elements are discussed above in claim 7. Claim is rejected based on rejection of claim 7.

Regarding claim 9, combination of 33401 and Huawei teaches the method of claim 1 (discussed above).   Claim 5 above discusses, ‘radio bearer is a split SRB terminated in a MN of dual connectivity mode of operation’, the method comprises:
SA3 discloses claim elements as discussed above in claim 5. SA3 describes actions for integrity check failure on SgNB and in section 1 discloses  the claim elements.



Regarding claim 11, combination of 33401 and Huawei teaches the method of claim 1 (discussed above). NTT teaches, ‘wherein the radio bearer is a split DRB terminated in a MN of dual connectivity mode of operation’ (as discussed above in claim5). 
The claim element, ‘the method comprises: identifying whether the integrity check failure is due to SCG leg of the split DRB;
discarding the PDCP PDUs received on the SCG leg of the split DRB for which the integrity check has failed;
suspending a transmission on the SCG leg of the split DRB in an uplink; and
performing one of: sending a RRC message to the MN on one of a SRB1 and a SRB2
indicating a DRB ID of the split DRB for which integrity check failure is determined
and sending a SCG failure message to the MN indicating the DRB ID of the split DRB for
which integrity checked failure is determined’, is discussed above in claim 6, with the understanding that SRB1 is used for RRC messages.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462